Per Curiam :

The affidavits on the part of the appellants show a case entitling them to additional security. The court denied the motion solely on the ground that the giving of an undertaking, under section 688 of the Code of Civil Procedure, to relieve the property attached from the operation of the attachment, is a waiver of the *625right to have the security increased, pursuant to section 682 of that Code.
We think the undertaking, under section 688, becomes merely a substitute for the property attached, and the warrant of attachment is not thereby so far discharged as to prevent the defendants from requiring the additional security provided for by section 682.
The order should be reversed, and an order made directing additional security to be given in the sum of $500, with sureties who can justify in at least double that amount, with ten dollars costs and disbursements.
Present — Davis, P. J., Beady and Ingalls, JJ.
Ordered accordingly.